UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14c of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þ PreliminaryInformation Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14c-5(d)(2)) oDefinitiveInformation Statement SUNSHINE BIOPHARMA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: SUNSHINE BIOPHARMA, INC. 469 Jean-Talon West 3rd Floor Montreal, Quebec, Canada H3N 1R4 Ph: (514) 764-9698 INFORMATION STATEMENT We are not asking you for a proxy and you are requested not to send us a proxy. Introduction This notice and information statement (the “Information Statement”) is being mailed on or about June , 2015 to our stockholders of record as of June 4, 2015, pursuant to Section 14C of the Exchange Act of 1934, as amended, to inform our stockholders that the holders of a majority of our issued and outstanding voting securities executed a written consent dated June 4, 2015 (the “Consent”) approving an amendment (the “Amendment”) to our Articles of Incorporation, as amended (our “Articles of Incorporation”), whereby Article II, Section 1, which authorizes 200,000,000 Common Shares, $0.001 par value, and 5,000,000 Preferred Shares, $0.10 par value, to state that the Company is authorized to issue 500,000,000 shares of Common Stock, par value $0.001 per share (the “Common Stock”) and 5,000,000 shares of Preferred Stock, par value $0.10 per share (the “Preferred Stock”), and further, authorizes the Board of Directors of the Corporation, by resolution or resolutions, at any time and from time to time, to divide and establish any or all of the shares of Preferred Stock into one or more series and, without limiting the generality of the foregoing, to fix and determine the designation of each such share, and its preferences, conversion rights, cumulative, relative, participating, optional, or other rights, including voting rights, qualifications, limitations, or restrictions thereof. This notice and the information statement attached hereto shall be considered the notice required under Colorado Revised Statutes (the “CRS”) § 7-107-104(5.5). Our Board of Directors has approved the Amendment and holders of a majority of our issued and outstanding voting securities have signed the Consent.Accordingly, your approval is not required and is not being sought.The Amendment will be effective when the Articles of Amendment is filed with the Secretary of State of Colorado, which is expected to occur on or after July , 2015. The solicitation relating to the Consent was made by us and the expenses of such solicitation were borne by us.As of June 4, 2015, we had 124,390,049 shares of Common Stock issued and outstanding.Each stockholder of record was entitled to one vote for each share of Common held on the record date. We also had 500,000 shares of Series B Preferred Stock issued and outstanding.Each share of Series B Preferred Stock is entitled to 1,000 votes on all matters submitted to a vote of the Company's shareholders.The Series B Preferred Stock is not convertible into any of our Common Shares.The majority of our outstanding voting stock was required to approve the Amendment. Please read this notice carefully.It describes, among other things, certain information concerning the Amendment.The form of the Amendment is attached to this Information Statement as Exhibit A. Our principal executive office is located at 469 Jean-Talon West, 3rd Floor,Montreal, Quebec, Canada H3N 1R4. 2 SUNSHINE BIOPHARMA, INC. 469 Jean-Talon West 3rd Floor Montreal, Quebec, Canada H3N 1R4 Ph: (514) 764-9698 Information Statement To Our Stockholders: NOTICE IS HEREBY GIVEN that the following action was taken pursuant to the Consent to amend our Articles of Incorporation by amending Article II, Section 1, which authorizes 200,000,000 Common Shares, $0.001 par value, and 5,000,000 Preferred Shares, $0.10 par value, to state that the Company is authorized to issue 500,000,000 shares of Common Stock, par value $0.001 per share (the “Common Stock”) and 5,000,000 shares of Preferred Stock, $0.10 par value per share (the “Preferred Stock”), and further, authorizes the Board of Directors of the Corporation, by resolution or resolutions, at any time and from time to time, to divide and establish any or all of the shares of Preferred Stock into one or more series and, without limiting the generality of the foregoing, to fix and determine the designation of each such share, and its preferences, conversion rights, cumulative, relative, participating, optional, or other rights, including voting rights, qualifications, limitations, or restrictions thereof, and to be effective as of the filing of the amendment to our Articles of Incorporation with the Colorado Secretary of State. Stockholders of record as of June 4, 2015 are entitled to Notice of the foregoing. We have asked our transfer agent, brokers and other custodians and fiduciaries to forward this Information Statement to the beneficial owners of our Common and Preferred Stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. This Information Statement will serve as written Notice to stockholders pursuant to CRS § 7-107-104(5.5). THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS’ MEETING WILL BE HELD TO CONSIDER ANY MATTER DESCRIBED HEREIN. By Order of the Board of Directors, /s/ Dr. Steve N. Slilaty Dr. Steve N. Slilaty Chief Executive Officer and President June, 2015 3 Table of Contents Page The Amendment to Our Articles of Incorporation 5 Principal Stockholders 6 Description of Capital Stock 7 Where You Can Find More Information 8 Exhibit A:Form of Articles of Amendment to Articles of Incorporation 10 4 THE AMENDMENT TO OUR ARTICLES OF INCORPORATION Background And Reason For The Amendment We are a research and development company.Our principal executive offices are located at 469 Jean-Talon West, 3rd Floor,Montreal, Quebec, Canada H3N 1R4.Our telephone number is (514) 764-9698. In order for us to continue to implement our current business plan and expand our line of business, we need to secure additional financing.In order to attract new financing without incurring significant debt on our books, we need to have the flexibility to offer additional shares of our Common Stock in order to attract these investors.As of the date of this Information Statement we have 124,390,049 Common Shares issued and outstanding, along with 69,774,831 shares of our Common Stock reserved for issuance underlying convertible notes. We also had 500,000 shares of Series B Preferred Stock issued and outstanding.Each share of Series B Preferred Stock is entitled to 1,000 votes on all matters submitted to a vote of the Company's shareholders.The Series B Preferred Stock is not convertible into any of our Common Shares. OnJune 4, 2015,our Board of Directors and the consenting stockholder adopted and approved a resolution to effect an amendment to ourArticles of Incorporation to increase the number of shares of authorized Common Stock from 200,000,000 to 500,000,000.Such amendment is referred to herein as the “Authorized Shares Amendment.”Currently, we have 200,000,000 shares of Common Stock authorized, of which 124,390,049 Common Shares are issued and outstanding, along with 69,774,831 shares of our Common Stock reserved for issuance underlying convertible notes.As a result of the Authorized Shares Amendment, we will have 500,000,000 shares of shares of Common Stock authorized for issuance, of which 305,835,120 shares will be available for issuance.Our Board of Directors will be able to authorize the issuance of the additional shares of Common Stock without seeking further action or vote of our stockholders. The issuance by us of Common Stock could dilute both the equity interests and the earnings per share of existing holders of our Common Stock. Such dilution may be substantial, depending upon the amount of shares issued. Any additional issuance of Common Stock could, under certain circumstances, have the effect of delaying or preventing a change in control of Sunshine Biopharma, Inc. by increasing the number of outstanding shares entitled to vote and by increasing the number of votes required to approve a change in control of Sunshine Biopharma, Inc.Shares of Common Stock could be issued, or rights to purchase such shares could be issued, to render more difficult or discourage an attempt to obtain control of Sunshine Biopharma, Inc. by means of a tender offer, proxy contest, merger or otherwise.The ability of the Board of the Directors to issue such additional shares of Common Stock could discourage an attempt by a party to acquire control of Sunshine Biopharma, Inc. by tender offer or other means.Such issuances could therefore deprive stockholders of benefits that could result from such an attempt, such as the realization of a premium over the market price that such an attempt could cause.Moreover, the issuance of such additional shares of Common Stock to persons whose interests aligned with that of the Board of Directors could make it more difficult to remove incumbent officers and directors from office even if such change were to be favorable to stockholders generally. While the increase in the number of shares of Common Stock authorized may have anti-takeover ramifications, the Board of Directors believes that the financial flexibility offered by the amendment outweighs any disadvantages.To the extent that the increase in the number of shares of Common Stock authorized may have anti-takeover effects, the amendment may encourage persons seeking to acquire Sunshine Biopharma, to negotiate directly with the Board of Directors, enabling the Board of Directors to consider a proposed transaction in a manner that best serves the stockholders’ interests. Our Board of Directors believes that it is advisable and in the best interests of Sunshine Biopharma, Inc. to have available additional authorized but unissued shares of Common Stock in an amount adequate to provide for our future needs.The unissued shares of Common Stock will be available for issuance from time to time as may be deemed advisable or required for various purposes, including the issuance of shares in connection with financing or acquisition transactions. 5 We have (i) no present plans or commitments for the issuance or use of the proposed additional shares of Common Stock in connection with any financing, and (ii) no present plans, proposals or arrangements, written or otherwise, at this time to issue any of the additional authorized shares of Common Stock in connection with a merger, share exchange or acquisition. The form of Amendment is set forth in Exhibit A.The Amendment will become effective on the date that Articles of Amendment to the Articles of Incorporation is filed with the Secretary of State of the State of Colorado, which is expected to occur twenty (20) days following the date this Information Statement has been mailed to our shareholders. The Consent provides the necessary corporate authorization under Colorado law to enable the filing and effectiveness of such an amendment. No Appraisal Rights Our stockholders are not entitled to appraisal rights under the CRS with respect to the Amendment. This Information Statement does not constitute an offer of any of our securities for sale. This notice and information statement (the “Information Statement”) is being provided to our stockholders on or about July , 2015. PRINCIPAL STOCKHOLDERS The following table sets forth information regarding the beneficial ownership of our Common Stock as of June 4, 2015 with regard to the following criteria (i) each person, or group of affiliated persons, known to us to own beneficially 5% or more of our voting securities; (ii) each of our directors; (iii) each of our named executive officers; and (iv) all of our directors and named executive officers as a group.Under Commission rules, beneficial ownership of a class of capital stock includes any shares of such class as to which a person, directly or indirectly, has or shares voting power or investment power and also any shares as to which a person has the right to acquire such voting or investment power within 60 days through the exercise of any stock option, warrant or other right. If two or more persons share voting power or investment power with respect to specific securities, each such person is deemed to be the beneficial owner of such securities. Except as we otherwise indicate below and under applicable community property laws, we believe that the beneficial owners of the Common Stock listed below, based on information they have furnished to us, have sole voting and investment power with respect to the shares shown. The calculations of beneficial ownership and voting rights in this table are based on 124,390,049 Common Shares issued and outstanding, as well as 500,000 shares of Series B Preferred Stock issued and outstanding, each share entitled to 1,000 votes on all matters submitted to a vote of the Company's shareholders. 6 Title of Class Name and Address Of Beneficial Owner Amount and Nature Of Beneficial Ownership Percent Of Voting Securities Common and Series B Preferred Dr. Steve N. Slilaty(1) 85 .0% 579 rue Lajeunesse Laval, Quebec Canada H7X 3K4 Common Dr. Abderrazzak Merzouki(1) * 731 Place de l'Eeau Vive Laval, Quebec, Canada H7Y 2E1 Common Camille Sebaaly(1) * 14464 Gouin West, #B Montreal, Quebec Canada H9H 1B1 Common All Officers and Directors % As a Group (3 persons) *
